SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT

                     AMENDMENT dated as of August 28, 2002 but effective as of
August 19, 2002 (this "Amendment") to (a) SECURITIES PURCHASE AGREEMENT, dated
as of February 4, 1999, (as amended pursuant to the First Amendment (as
hereinafter defined), the "Purchase Agreement") among RECOTON CORPORATION, a New
York corporation (the "Company" or "Recoton"), THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA ("Prudential") and ING CAPITAL LLC, f/k/a ING (U.S.) Capital LLC)
("ING"; ING together with Prudential, individually referred to as a "Purchaser"
and collectively as "Purchasers") and (b) Registration Rights Agreement dated as
of February 4, 1999 (as amended, the "Registration Rights Agreement") among the
Company, Prudential and ING (U.S.) INVESTMENT CORPORATION. Capitalized terms
used herein and not defined herein shall have the respective meanings set forth
for such terms in the Purchase Agreement.

R E C I T A L S:

                     WHEREAS, the Company and the Purchasers are party to the
Purchase Agreement;

                     WHEREAS, on or about October 31, 2000 the Company and the
Purchasers entered into that certain First Amendment to Securities Purchase
Agreement, Guaranty and Registration Rights Agreement (the "First Amendment");

                     WHEREAS, the Company has requested that the Purchasers
agree to amend certain provisions of the Purchase Agreement; and

                     WHEREAS, subject to the terms and provisions of this
Amendment, the Required Holders have agreed to amend certain terms and
conditions of the Purchase Agreement and the Registration Rights Agreement as
specifically set forth in this Amendment.

                     NOW, THEREFORE, it is agreed as follows:

                     Section 1. Amendment of Section 4 of the Purchase Agreement
and the Notes. As of the Amendment Effective Date, the first sentence of Section
4G of the Purchase Agreement and the corresponding provisions of the Notes are
amended to state that:

                               (a) Interest Payment; Limited Waiver. The
interest previously due on the Notes on or about August 4, 2002 and November 4,
2002 (collectively, the "Deferred Interest Payments") shall instead be due on
February 4, 2003 (the "Deferred Interest Payment Date"), and the Purchasers
hereby waive (i) any Event of Default under Section 7(A)(i)(y) of the Purchase
Agreement arising from the previous failure of the Company to make the interest
payment due on or about August 4, 2002 and (ii) subject to the next succeeding
sentence, any other Event of Default existing as of the Amendment Effective Date
by reason of an Event of Default (a "Senior Default") under the Bank Credit
Agreement or Bank Financing Agreement (but only so long as such Senior Default
shall have been waived by the holders of Senior Debt as of the Amendment
Effective Date). The waiver set forth in clause (ii) of the immediately
preceding sentence will expire automatically and be of no further force or
effect if at any time prior to the Deferred Interest Payment Date the
Obligations under the Bank Credit Agreement become due and payable as a result
of the acceleration thereof or the Administrative Agent (the "Senior
Administrative Agent") or any holder of Senior Debt under the Bank Credit
Agreement initiates the exercise of remedies under the Bank Credit Agreement or
any agreement or instrument relating thereto.

                               (b) Blockage. For the benefit of the Senior
Administrative Agent and each of the holders of the Senior Debt, the Purchasers
and the Company agree that (i) that certain Blockage Notice, dated August 19,
2002, that was delivered by the Senior Administrative Agent to the Holders (the
"Existing Blockage Notice") is hereby withdrawn, (ii) the Senior Administrative
Agent, on behalf of the holders of the Senior Debt under the Bank Credit
Agreement, shall have all the rights and remedies it would otherwise have had,
if the Existing Blockage Notice had never been issued, including, without
limitation, the right to issue another Blockage Notice in accordance with the
terms of the Purchase Agreement, and (iii) the Payment Blockage Period has not
commenced. The Senior Administrative Agent, on behalf of the holders of the
Senior Debt by virtue of the Bank Credit Agreement, shall be a third party
beneficiary with respect to all agreements and related rights provided for under
this Section 1(b).

                               (c) New Rate. The interest rate applicable from
the Amendment Effective Date shall be 18.5% per annum, with such rate increasing
as of the first Business Day of each Fiscal Quarter after the Amendment
Effective Date by an additional 0.5% per annum, up to the maximum amount
permitted by law (the "Non-Default Interest Rate").

                               (d) Deferred Payments. The Deferred Interest
Payments will accrue interest at the Non-Default Interest Rate plus 2.0%. On the
Deferred Interest Payment Date, the Company will pay (x) the Deferred Interest
Payments and all interest thereon and (y) all interest that accrued (at the
Non-Default Interest Rate) on the unpaid principal balance of the Notes from
November 4, 2002 through the Deferred Interest Payment Date. From and after the
Deferred Interest Payment Date, the Company will pay interest on the Interest
Payment Dates provided for in the Purchase Agreement.

                               (e) Payment in Kind. At the Company's option on
any Interest Payment Date, the Company may pay Excess Interest (as hereinafter
defined) by issuing additional Notes on the relevant Interest Payment Date in an
amount equal to such Excess Interest. "Excess Interest" means that portion of
interest due and payable on an Interest Payment Date based upon the excess of
the Non-Default Interest Rate over 16.5% per annum.

                               (d) Deferral Fee. On the Deferred Interest
Payment Date, the Company shall pay to the Purchasers a cash fee equal to 1% of
the unpaid principal balance of the Notes.

                     Section 2. Amendment of Sections 7 and 10 of the Purchase
Agreement. As of the Amendment Effective Date, (a) Section 7 of the Purchase
Agreement is hereby amended by adding thereto the provisions set forth in
Section 8.1(F)(iii) and 8.1(AA) of the Bank Credit Agreement and (b) Section 10
of the Purchase Agreement is hereby amended by adding the defined terms (and the
corresponding definitions) referred to in the aforementioned Sections of the
Bank Credit Agreement.

                     Section 3. Amendment to Registration Rights Agreement. The
definition of "Warrants" in the Registration Rights Agreement is amended to read
as follows: "the Company's Warrants as defined in and issued under the Purchase
Agreement and any Additional Warrants (as defined in the Purchase Agreement,
including without limitation the 1999 Replacement Warrants, the Amendment
Warrants (as referenced in an October 31, 2000 Amendment to the Purchase
Agreement) and the New Warrants (as referenced in an August 28, 2002 Amendment
to the Purchase Agreement)) to the extent issued as provided in the Purchase
Agreement. The definition of "Registrable Securities" in the Registration Rights
Agreement is amended by adding "and the New Shares (as referenced in an August
28, 2002 Amendment to the Purchase Agreement)" at the end of clause (b) thereof.
The Registration Rights Agreement is further amended by (a) giving each
Purchaser one additional Limited Demand Registration and (b) deeming such
additional Limited Demand Registration to have been requested or exercised as of
the Amendment Operative Date with respect to the New Shares.

                     Section 4. Financial Adviser. The Company shall have
retained as of the Amendment Effective Date, and shall at all times thereafter,
maintain the employment of a Financial Advisor (as hereinafter defined) (x)
whose duties will include, among other matters, oversight responsibility for the
disposition of assets outside the ordinary course of business, communication
with the Purchasers on no less than a bi-weekly basis (or such less frequent
basis as the Purchasers otherwise agree) on all matters concerning the Company's
business, operations and financial performance as may be requested by the
Purchasers and the preparation of a business plan for the Company and its
Subsidiaries for the calendar years 2002 and 2003, and (y) who shall report
directly to the Company's board of directors or any committee comprised
primarily of independent directors designated by the board of directors for such
purpose. The Company, in cooperation with the Financial Adviser shall deliver to
the Purchasers all reports, business plans and other similar documents delivered
to the holders of Senior Debt. "Financial Advisor" means Zolfo Cooper, LLC, or
another nationally recognized firm specializing in the provision of financial
advisory services, reasonably satisfactory to the Purchasers.

                     Section 5. Releases. As of the Amendment Effective Date,
the Company shall be deemed to have released each of the Purchasers and their
respective officers, directors, employees, agents, attorneys and advisors, from
any and all claims, debts, obligations, rights, suits, damages, actions, causes
of action, remedies, and liabilities of every kind and nature arising from or in
any way related to the negotiation, execution, delivery and performance of this
Amendment or the transactions contemplated hereby.

                               Section 6. Standstill. From and after the
Amendment Effective Date through the Deferred Interest Payment Date, the Holders
agree severally, and not jointly or jointly and severally, not to exercise any
rights or remedies they may have under the Purchase Agreement, the Notes,
applicable law or otherwise against the Company, any Guarantor or their
respective assets on account of any Event of Default under the Purchase
Agreement that may occur at any time hereafter through the Deferred Interest
Payment Date; provided, however, that the Senior Default existing as of the
Amendment Effective Date which is subject to the limited waiver set forth in
Section 1(a) herein, shall be governed exclusively by the provisions of Section
1(a) herein. The standstill agreement contained in the immediately preceding
sentence shall immediately expire and be of no further force or effect if at any
time prior to the Deferred Interest Payment Date the Obligations under the Bank
Credit Agreement become due and payable as a result of the acceleration thereof
or the Senior Administrative Agent or any holder of Senior Debt under the Bank
Credit Agreement initiates the exercise of remedies under Bank Credit Agreement
or any agreement or instrument relating thereto.

                     Section 7. Amendment Effective Date. The "Amendment
Operative Date" will be the date (no later than August 28, 2002) on which all of
the following shall have occurred:

                               (a) Counterparts. The Purchasers shall have
executed and delivered a counterpart of this Amendment and received a duly
executed counterpart of this Amendment from the Company (which aforesaid
executions and deliveries may be effected by delivery and receipt by facsimile
transmission).

                               (b) New Shares. The Company shall have issued
from treasury pro rata to the Purchasers (or, in the case of ING, ING (U.S.)
Investments Corporation, if so instructed) 265,000 shares (the "New Shares") of
fully-paid, non-assessable common stock of the Company (the "Common Stock"), all
pursuant to documentation in form and substance satisfactory to the Purchasers.

                               (c) New Warrants. The Company shall have issued
pro rata to the Purchasers (or, in the case of ING, ING (U.S.) Investments
Corporation, if so instructed) five-year warrants to purchase 8% of the
fully-diluted Common Stock (the "New Warrants") at an exercise price equal the
average closing price of the Common Stock for the period from August 15, 2002
through and including August 25, 2002, exercisable commencing October 1, 2003,
pursuant to a warrant agreement in form and substance satisfactory to the
Purchasers. The New Warrants will be cancelable by the Company if the Notes and
all other obligations under or in connection with the Purchase Agreement are
fully repaid by September 30, 2003.

                               (d) Existing Warrants. The exercise price of all
other warrants issued to the Purchasers under or in connection with the Purchase
Agreement (the "Existing Warrants") will be adjusted to equal the average
closing price of the Common Stock for the period from August 15, 2002 through
and including August 25, 2002, and the expiration date for the Existing Warrants
will be extended for two years beyond their expiration dates as in effect on the
Amendment Effective Date, all pursuant to documentation in form and substance
satisfactory to the Purchasers.

                               (e) Senior Debt. The Company and the holders of
Senior Debt shall have entered into Waiver and amendment arrangements for the
Senior Debt (such Senior Debt shall include all Obligations under the Bank
Credit Agreement as amended by the Waiver and Amendment No. 6 to the Loan
Agreement, dated as of August 28, 2002 among the Company, the Senior
Administrative Agent and the holders of the Senior Debt, among others), all in
form and substance satisfactory to the Purchasers, and the Administrative Agent
under each of the Bank Credit Agreement and the Bank Financing Agreement shall
have consented to this Amendment by executing the signature page hereof.

                               (f) Expenses. The Company shall have paid all of
the Purchasers' out-of-pocket expenses (including, without limitation, the
reasonable fees and disbursements of outside legal counsel and the allocated
costs of internal counsel) in connection with this Amendment.

                               (g) Legal opinion. The Company shall have
delivered to the Purchasers a favorable opinion of counsel to the Company, in
form and substance satisfactory to the Purchasers, as to due authorization,
execution, and delivery of this Amendment and the agreements, instruments and
documents executed and delivered in connection herewith, the enforceability
thereof and such other matters as may be reasonably requested by the Purchasers.

                     Section 8. Representations and Warranties. Company hereby
represents and warrants to the Purchasers that after giving effect to this
Amendment:

                               (a) no Default or Event of Default has occurred
and is continuing on and as of the Amendment Effective Date under the Purchase
Agreement; and

                               (b) the representations and warranties of the
Company contained in the Purchase Agreement are true and correct on and as of
the date hereof as if made on and as of the date hereof, except to the extent
such representations and warranties expressly relate to a different date.

                     Section 9. Status of Purchase Agreement, Registration
Rights Agreement and Existing Warrants.

                               (a) This Amendment is limited solely for the
purposes and to the extent expressly set forth herein, and, except as expressly
amended hereby, the terms, provisions and conditions of the Purchase Agreement
and the Registration Rights Agreement shall continue in full force and effect
and are hereby ratified and confirmed in all respects. This Amendment shall be
deemed part of the Purchase Agreement for all purposes thereof. In the event
that the Amendment Operative Date does not occur by August 28, 2002, this
Amendment shall be null and void and of no further force or effect.

                               (b) No amendment of any terms or provisions of
the Purchase Agreement or the Registration Rights Agreement made hereunder shall
relieve the Company or any Guarantor from complying with any other term or
provision of the Purchase Agreement, the Guaranty or any other agreement,
instrument or document related thereto.

                               (c) The Purchasers hereby waive any entitlement
that they may have to any adjustment in the number of shares issuable and/or the
purchase price to be paid under any existing warrants issued to them which may
otherwise arise based on the repricings as of the date of this Agreement of
warrants previously issued to (a) the holders of the securities issued under the
Securities Purchase Agreement dated as of February 4, 1999 between Recoton
Corporation and the purchasers thereof and (b) the lenders under the Credit
Agreement dated as of October 31, 2000 and prior credit agreements between
Recoton Corporation and the lenders thereunder.

                     Section 10. Miscellaneous.

                               (a) No Waiver, Cumulative Remedies. No failure or
delay or course of dealing on the part of the Purchasers in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or privilege preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder. The rights, powers and remedies herein expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Purchasers would otherwise have. No notice to or demand on the Company
in any case shall entitle the Company to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Purchasers to any other or further action in any circumstances without notice or
demand.

                               (b) Expenses. Company agrees to pay and reimburse
the Purchasers for all of their reasonable costs and expenses (including,
without limitation, the reasonable fees and disbursements of legal counsel) in
connection with this Amendment.

                               (c) Headings Descriptive. The headings of the
several Sections and subsections of this Amendment are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision.

                               (d) Severability. In case any provision in or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

                               (e) Counterparts. This Amendment may be executed
and delivered in any number of counterparts and by the different parties hereto
on separate counterparts, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument. A complete set of counterparts shall be lodged with each of the
Company and the Purchasers.

                               Section 11. Governing Law. THIS AMENDMENT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF.

[Remainder of page intentionally left blank]

                     IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their respective duly authorized
officers as of the date first written above.

COMPANY: RECOTON CORPORATION


By:  /s/ Arnold Kezsbom                                            
Name: Arnold Kezsbom
Title:   Executive Vice President-Finance



GUARANTORS: INTERACT ACCESSORIES, INC.
RECOTON AUDIO CORPORATION
AAMP OF FLORIDA, INC.
RECOTON HOME AUDIO, INC.
CHRISTIE DESIGN CORPORATION
RECOTON INTERNATIONAL HOLDINGS, INC.
RECOTON JAPAN, INC.
RECOTON CANADA LTD
RECONE, INC.


By:  /s/ Arnold Kezsbom                                            
Name: Arnold Kezsbom
Title:   Vice President



PURCHASERS: THE PRUDENTIAL INSURANCE
    COMPANY OF AMERICA


By:  /s/ Gwendolyn S. Foster                                            
          Name: Gwendolyn S. Foster
          Title: Vice President


ING CAPITAL LLC, f/k/a ING (U.S. Capital LLC)


By:  /s/ Lawrence P. Eyink                                            
          Name: Lawrence P. Eyink
          Title: Director


ING (U.S.) INVESTMENT CORPORATION


By:  /s/ Lawrence P. Eyink                                            
          Name: Lawrence P. Eyink
          Title: Director


AGREED (For purposes of Section 7) ING CAPITAL LLC, f/k/a ING (U.S. Capital LLC)


By:  /s/ Lawrence P. Eyink                                            
          Name: Lawrence P. Eyink
          Title: Director


CONSENTED (for purposes of
Section 11C of the Purchase Agreement: HELLER FINANCIAL INC., as Agent under the
Bank Credit Agreement

By:  /s/ Hugh B. Wilder                                            
          Name: Hugh B. Wilder
          Title: SVP



JPMORGAN CHASE BANK, as Administrative
Agent under the Bank Financing Agreement

By:  /s/ R. A. Odell                                            
          Name: R. A. Odell
          Title: Managing Director